10.1(d) - Summary of Director Compensation
 
 
Form 10-K for the Fiscal Year Ended February 3, 2008


SUMMARY OF DIRECTOR COMPENSATION
Hooker Furniture Corporation
 
For calendar year 2008, non-employee directors will receive the following cash
compensation:
 
·  
$20,000 annual retainer for service on the Board; plus

 
·  
$8,500 for serving on the Audit Committee and $4,000 for serving on each of the
Compensation and Nominating and Corporate Governance Committees;

 
·  
an additional $5,000 for the Chair of the Audit Committee; and

 
·  
an additional $4,000 for the Chair of the Compensation Committee and $3,000 for
the Chair of the Nominating and Corporate Governance Committee.

 
In addition, directors are reimbursed for reasonable expenses incurred in
connection with attending board and committee meetings or performing their
duties as directors.
 
In 2006, non-employee directors began receiving an annual grant of restricted
stock under the Company’s 2005 Stock Incentive Plan. The plan was approved by
shareholders at the 2005 Annual Meeting. The number of shares of restricted
stock awarded to each non-employee director is determined by dividing fifty
percent of the total annual fees payable to that director by the fair market
value of the Company’s Common Stock on the award date (the average of the high
and low market price of the stock on the day prior to the grant date), and
rounding to the nearest whole share. The restricted stock will become fully
vested, and the restrictions applicable to the restricted stock will lapse, on
the third anniversary of the grant date, or if earlier, when the director dies
or is disabled, the Annual Shareholders Meeting following the director’s
attainment of age 75, or a change in control of the Company.
 
On January 15, 2008, each non-employee director of the Company received an award
of restricted shares of Company Common Stock as set forth in the table below:
 
Outside Director
Restricted Stock Grant
(# of shares)
W. Christopher Beeler, Jr.
905
John L. Gregory, III
816
Mark F. Schreiber
829
David G. Sweet
829
Henry G. Williamson, Jr.
956



 